UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2764



JOAN MARCOTT; JOCELYN "NINA" SPINALI,

                                            Plaintiffs - Appellants,

          and

FILOMENA HARTFORD; CELESTE ROSEBORO; LENDA
HARRIS WATTERS; KELLY CLARK; MARRIE ROSE
MILLER,

                                                          Plaintiffs,

          versus

UNITED STATES OF AMERICA; JANET RENO, United
States Attorney General; KATHLEEN HAWK, Direc-
tor, Bureau of Prisons; DAN EDWARDS, Director
of Alderson FPC Operations; TOM HARVEY, Finan-
cial Responsibility Program Coordinator,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-94-675-1)


Submitted:   March 21, 1996                  Decided:   April 2, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.

Joan Marcott, Jocelyn Spinali, Appellants Pro Se. Michael Lee
Keller, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellants appeal the district court's order dismissing their

declaratory judgment action. Appellants' case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988). The

magistrate judge recommended that relief be denied and advised

Appellant that failure to file timely objections to this recom-
mendation could waive appellate review of a district court order

based upon the recommendation. Despite this warning, Appellants

failed to object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's
recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellants have waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 3